Case 1:20-cv-01174-PLM-PJG ECF No. 21, PageID.721 Filed 12/14/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN


                                     MINUTES

CASE CAPTION: Michigan Association of Non-Public Schools et al v. Gordon


Case Number: 1:20-cv-1174
Date: December 14, 2020
Time: 1:06 p.m. - 2:11 p.m.
Place: Kalamazoo
Judge: Paul L. Maloney


APPEARANCES

      Plaintiffs: Thomas J. Rheaume , Jr. and Gordon James Kangas

      Defendant: Neil Anthony Giovanatti and Daniel John Ping

PROCEEDINGS

      Nature of Hearing: Hearing on Plaintiffs' motion for temporary restraining order
      and preliminary injunction (ECF No. 6); motion taken under advisement, opinion
      and order to issue




Court Reporter: Kathleen Thomas                  Case Manager: Amy Redmond
